                                        Case 1:18-cv-08122-LLS Document 169-4 Filed 03/25/20 Page 1 of 1
                                                                                                            Matter Name, page 3 of 9




                                                              EXHIBIT B: COMPENSATION SCHEDULE

WORK PRODUCT AND DESCRIPTION                                                                                              FEES

Vocational Evaluation / Earning Capacity Analysis                                                                         $5,000

Life Care Plan                                                                                                            $6,000

Vocational Evaluation / Earning Capacity Analysis & Life Care Plan                                                      $10,000

Court Appearance                                                                                                          $3,500

Deposition                                                                                                                $2,000

Preparation for Court Appearance or Deposition                                                                        $375/hour

Interview No-Show / Cancellation (under 72 hours)                                                                           $750

Travel Surcharge                                                                                                            $375

Expedited Report Surcharge (from interview date):
1-7 Day Turnaround                                                                                                        $5,000
8-14 Day Turnaround                                                                                                       $3,750
15-29 Day Turnaround                                                                                                      $2,500

Supplemental / Addendum / Revision
Any edit requested beyond 30 days after the original draft report is completed (excluding internal error)             $375/hour

*Extensive or Delayed Medical Record Summarization
Any summarizing of medical records in excess of 1,000 pages or received after interview has occurred                  $375/hour

                                                                                [continued on next page]
